Citation Nr: 1526757	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-17 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1962 to December 1964.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that, in pertinent part, denied service connection for glaucoma.  The Veteran timely appealed.  This is the only issue that has been perfected on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Records

The Veteran reported receiving treatment for glaucoma from a private physician (Dr. Robert M. Feldman at Robert Cizik Eye Center in Houston, Texas), beginning in 2000.  While Dr. Feldman provided a summary letter of treatment for the Veteran in June 2011, a copy of the treatment records has not been provided.  The RO or VA's Appeals Management Center (AMC) should specifically seek the Veteran's authorization for release of treatment records pertaining to glaucoma.

In addition, any outstanding recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Glaucoma

The Veteran contends that he was injured playing football, while serving overseas.  He reportedly received "a blow to the head" and was knocked unconscious momentarily.  He now contends that his glaucoma developed as a result of "blunt trauma."

The Board notes that service treatment records do not reflect any findings or complaints of vision problems or head injury; nor has the Veteran claimed that an in-service head injury occurred during combat. The claims file does not contain any inpatient or outpatient clinical records of treatment for a head injury or for glaucoma while the Veteran was stationed in Japan.  However, service treatment records show that the Veteran injured his right foot and knee in a fall during a game of touch football in November 1963, and that he continued playing following the injury.  Under these circumstances, the Veteran's personnel records-including records of assignment, limited profiles, and dates of foreign service-could be relevant to the Veteran's claim for service connection. The Veteran should also be invited to submit any other evidence, to include buddy statements, in support of his claim.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Further opinion from a medical examiner as to the nature and etiology of the Veteran's current glaucoma is needed. The Veteran also is invited to submit a competent medical opinion that his glaucoma has developed as a result of "blunt trauma" in active service.
 
VA is obliged to assist a Veteran to obtain evidence pertinent to his claim. See 38 U.S.C.A. § 5103A (West 2014).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to glaucoma from the Veteran's private physician (Dr. Feldman), dated from 2000 to the present date; and associate them with the Veteran's claims file (paper/electronic). 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records identified above, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the RO or AMC must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain the records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Invite the Veteran to submit any evidence, to include buddy statements, in support of his claim of an in-service head injury; and competent medical opinions that his glaucoma developed as a result of "blunt trauma" in active service, or is otherwise related to active service.

3.  Obtain the Veteran's outstanding VA treatment records, from March 2012 forward; and associate them with the Veteran's claims file. 

4.  Schedule the Veteran for an appropriate examination to obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current glaucoma is related to disease or injury in active service-specifically, to include the claimed in-service head injury or "blunt trauma," as reported by the Veteran.  The examiner should support the opinion by discussing medical principles as applied to the specific evidence in the Veteran's case. The claims file, to include a complete copy of this REMAND, should be made available to the examiner for review; and the examiner should acknowledge such review in the examination report.

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




